Citation Nr: 1214999	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  12-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for kidney disease, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for bilateral eye disorder.

7.  Entitlement to service connection for drug abuse.

8.  Petition to reopen a claim of entitlement to service connection for skin rashes, to include as due to Agent Orange exposure, for new and material evidence.

9.  Entitlement to service connection for emphysema.

10.  Entitlement to service connection for erectile dysfunction.

11.  Petition to reopen a claim of entitlement to service connection for lumbar disc disease to include as due to Agent Orange exposure, for new and material evidence.

12.  Petition to reopen a claim of entitlement to service connection for cervical disc disease to include as due to Agent Orange exposure, for new and material evidence.

13.  Petition to reopen a claim of entitlement to service connection for a stomach disorder to include as due to Agent Orange exposure, for new and material evidence.

14.  Petition to reopen a claim of entitlement to service connection for hypertension to include as due to Agent Orange exposure, for new and material evidence.

15.  Entitlement to special monthly compensation based upon aid and attendance. 

(In a separate decision, the Board has addressed the issue of entitlement to an annual clothing allowance for 2008, 2009, and 2010.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2011 rating decisions by the Regional Office of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas, which denied the benefits sought on appeal.  

In November 2011, the Veteran stated that wanted to file a service connection claim for an enlarged prostate disorder.  The issue of service connection for an enlarged prostate disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Veteran submitted a notice of disagreement to the August 2010 RO decision.  He appealed the denials of service connection for the following disabilities: sleep apnea, bilateral hearing loss, kidney disease, bilateral carpal tunnel syndrome, bilateral knee disability, bilateral eye disorder, drug abuse, skin rashes, emphysema, erectile dysfunction, lumbar disc disease, cervical disc disease, stomach disorder, and hypertension.  
 
In April 2011, the Veteran submitted a notice of disagreement to the April 2011 RO decision denying special monthly compensation for aid and attendance.   

A statement of the case has not been issued for any of these issues.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the following issues:  petitions to reopen for new and material evidence for previously denied service connection claims of skin rashes, lumbar disc disease, cervical disc disease, stomach disorder, and hypertension; service connection for sleep apnea, bilateral hearing loss, kidney disease, bilateral carpal tunnel syndrome, bilateral knee disability, bilateral eye disorder, drug abuse, emphysema, and erectile dysfunction; and entitlement to special monthly compensation based on aid and attendance.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).









_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



